Citation Nr: 1620076	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  06-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to September 18, 2009 for chronic lumbar strain.

2.  Entitlement to a disability rating greater than 40 percent beginning September 18, 2009 for chronic lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in part, increased the Veteran's disability rating for chronic lumbar strain from noncompensable to 10 percent disabling effective February 15, 2005, the date of a claim for increase. 

Subsequently, by rating decision dated in November 2009, the RO increased the Veteran's disability rating for chronic lumbar strain from 10 percent to 40 percent disabling effective September 18, 2009, the date of a VA examination.  Therefore, as the Agency of Original Jurisdiction (AOJ) has awarded separate ratings for separate periods of time based on the facts found, such issues are characterized as shown on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Videoconference hearing in February 2007.  A transcript of this proceeding is associated with the electronic file.

In September 2007, November 2008 and July 2010, the Board remanded the lumbar strain claim for additional development to address the Veteran's neurological complaints.  This resulted in grants of service connection for disabilities of the peroneal nerve of the left and right lower extremities.  The Veteran has not appealed the issues, and they will not be addressed herein. 

This appeal was remanded by the Board again in January 2012 for additional development.  As was noted in the January 2012 Board remand, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when such claim is raised by the record.  The Board also noted that the evidence indicated that the Veteran's chronic lumbar strain kept him from working for four weeks per year, and in a VA examination report of July 2010, he reported that he had lost 45 days at work, using his sick an annual leave to cover his time off.  As such, the Board took jurisdiction of the TDIU issue.

In a March 2014 statement, the Veteran appeared to raise the issues of entitlement to increased ratings for his service-connected peroneal nerve disabilities of the lower extremities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to a disability rating greater than 40 percent beginning September 18, 2009 for chronic lumbar strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 19, 2007, the Veteran's lumbar spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 60 degrees; there was no evidence of disc disease with incapacitating episodes.

2.  From December 19, 2007 to September 17, 2009, the Veteran's lumbar spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 30 degrees; there was no evidence of disc disease with incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for chronic lumbar strain, prior to December 19, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Code (DC) 5237), Formula for Rating intervertebral disc syndrome (IVDS) Based on Incapacitating Episodes (2015).

2.  From December 19, 2007 to September 17, 2009, the criteria for a disability rating of 20 percent, and no higher, for chronic lumbar strain, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DC 5237), Formula for Rating IVDS Based on Incapacitating Episodes (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the increased rating claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2005 letter, sent prior to the initial unfavorable decision issued in August 2005, and March 2006, September 2007, and December 2008 letters advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, March 2006, September 2007, and December 2008 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2006, September 2007, and December 2008 letters were issued after the initial August 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006, September 2007, and December 2008 letters were issued, the Veteran's claim was readjudicated in November 2009 and September 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, with regard to the claim adjudicated below, the Veteran was afforded VA examinations in May 2005 and December 2007 to determine the nature and severity of his lumbar spine disorder.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine disorder for the time period in question as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claim decided below and no further examination is necessary.

The Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned VLJ in February 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the February 2007 hearing, the undersigned VLJ identified the issues on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for a higher rating for chronic lumbar strain.  In this regard, the undersigned asked a series of questions regarding symptomatology reflected in the rating criteria, and solicited testimony regarding the impact of the Veteran's conditions on his daily life and employment.  Furthermore, the undersigned inquired about outstanding records and the Veteran indicated that he would submit any outstanding private treatment records, which were received by the Board after the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board subsequently remanded the matter on four occasions to obtain additional records and afford him additional VA examinations to determine the nature and severity of the disability at issue.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted in the Introduction, in September 2007, November 2008, July 2010, and January 2012 the Board remanded this case for further development.  In September 2007, November 2008 and July 2010, the Board remanded this claim for additional development to address the Veteran's neurological complaints which resulted in grants of service connection for disabilities of the peroneal nerve of the left and right lower extremities.  The January 2012 Board remand determined that a new examination was needed to determine the current nature and severity of the Veteran's service-connected lumbar spine disability and he was afforded such examination in September 2013.  Thereafter, the issue decided herein was readjudicated in a September 2013 supplemental statement of the case.  While the Veteran has alleged that the September 2013 VA examination is inadequate, the Board finds that such does not pertain to the period on appeal decided below.  Therefore, the Board finds that the AOJ substantially complied with the previous remand orders with respect to the claim decided below such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim decided below. 

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Because the RO has already assigned staged ratings for the Veteran's lumbar spine disability, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Service treatment records document the first treatment for a lumbar strain in October 1982, while loading cargo.  This condition was symptomatic throughout the Veteran's service and he received periodic treatment for a chronic lumbar strain.  The Veteran submitted a claim for service connection for a lumbar spine disorder in August 1993, while still in service.  He was afforded a VA examination in November 1993 and diagnosed with chronic lumbar strain.  By rating decision dated in December 1993, the RO granted service connection for chronic lumbar strain, assigning a noncompensable disability rating effective September 1, 1993, the day after the Veteran's discharge from military service.  The Veteran did not submit a timely notice of disagreement as to the rating assigned for his chronic lumbar strain and the decision became final.

In February 2005, the Veteran submitted a claim for an increased rating for his lumbar spine disorder.  In connection with this claim, he was afforded a VA examination in May 2005 and, by rating decision dated in August 2005, the RO increased the Veteran's disability rating for chronic lumbar strain from noncompensable to 10 percent disabling effective February 15, 2005, the date of the claim for increase.  The Veteran disagreed with this decision and perfected an appeal with regard to this issue.  Subsequently, by rating decision dated in November 2009, the RO increased the Veteran's disability rating for chronic lumbar strain from 10 percent to 40 percent disabling effective September 18, 2009, the date of a claim for increase.

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent where disability of the thoracolumbar spine shows that forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for disability of the thoracolumbar spine where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury. 38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

There are two periods of time at issue here: from February 15, 2005 to September 18, 2009, when the Veteran's lumbar spine disorder was evaluated as 10 percent disabling; and from September 18, 2009 to the present, when the Veteran's lumbar spine disorder was evaluated as 40 percent disabling.  As the Board is remanding the part of the claim that involves the period of time beginning September 18, 2009 for additional development, the Board will only consider the period of time from February 15, 2005 to September 18, 2009, when the Veteran's lumbar spine disorder was evaluated as 10 percent disabling.

Evidence relevant to the Veteran's lumbar spine disability from February 15, 2005 to September 18, 2009 includes VA examination reports dated in May 2005 and December 2007.  During the May 2005 VA examination, it was noted that the Veteran began experiencing back pain in 1987 and that it had gotten progressively worse.  He was treatment his disability with medication with no side effects.  There was no history of hospitalization or surgery and no history of neoplasm.  There was also no history of urinary incontinence, frequency, retention, or urgency and no fecal incontinence.  There was monthly leg or foot weakness, constant numbness, and constant paresthesias.  However, it was noted that these symptoms were not related to the Veteran's claimed spine disabilities.  

There was a history of severe fatigue, moderate decreased motion, moderate stiffness, moderate weakness, and moderate pain.  The pain was constant and was located in the low back with radiation to the coccyx.  The pain was described as aching, burning, sharp, and stabbing.  The Veteran did not use a device to help him ambulate and was able to walk more than 1/4 mile but less than a full mile.   

Inspection of the spine revealed normal posture as well as head position, with symmetry in appearance, and normal gait.  There was no ankylosis of the spine.  Examination of the muscles revealed no spasm, atrophy, or guarding, but there was mild pain with motion, tenderness, and weakness.  

On range of motion testing of the thoracolumbar spine, the Veteran had flexion to 90 degrees (with pain beginning at 70 degrees), extension to 30 degrees (with pain beginning at 10 degrees), left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  There was additional loss of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance.   However, this was not reported in terms of degrees.  Motor, sensory, and reflex examinations were normal.  Lasegue's sign was negative and the Veteran was not tested for non-organic physical signs, such as Waddell's.  There was no vertebral fracture.  Imaging studies showed mild degenerative joint disease of the lumbar spine.  

The Veteran was diagnosed with chronic low back pain.  It was noted that the Veteran's lumbar spine disability caused significant effects on occupational activities.  Specifically, the disability resulted in problems with lifting and carrying, lack of stamina, and weakness or fatigue.  With regard to daily activities, it was noted that the disability prevented sports and recreation; had a severe effect on exercise and traveling; had a moderate effect on chores, shopping, bathing, and dressing; a mild effect on toileting; and no effect on grooming.  

During the December 2007 VA examination, the Veteran reported that he experienced pain in his lumbar spine which radiated down to his bilateral lower legs and feet.  He also had stiffness and weakness.  The onset of the pain was 1982 and the location and distribution was from the lumbar spine to the bilateral feet.  He also experienced cramping at night.  The Veteran's pain was constantly dull with occasional episodes of sharp and burning pain through his hips and down his legs, which was described as dull to sharp.  The intensity was severe.  The Veteran treated his back pain with hot soaks in the bathtub and pain medication with good to moderate relief.  He would sometimes get moody or sleepy with the medication but there were no other side effects.  

The Veteran reportedly experienced flare-ups which occurred every two days and were described as severe, lasting from 30 minutes to three hours.  He was unable to identify any precipitating factors.  Alleviating factors included hot soaks and codeine medication.  Additional limitation of motion or functional impairment during flare-ups was estimated by the Veteran to be 40 percent.  Associated features included bladder complaints, i.e., difficulty emptying bladder and bowel, and the Veteran reported that he had lost bowel control three times in the past twelve months.  The Veteran denied having surgery for his back.  

Regarding mobility, the Veteran reported that he was having trouble climbing ladders.  With regard to the effect on the Veteran's occupation, the Veteran reported that this was significant due to increased absenteeism, decreased mobility, problems with lifting and carrying, difficulty reaching, decreased stamina, increased fatigue, decreased strength of the lower extremities, and pain.  The effects of his condition on activities of daily living included difficulty with chores (moderate), travel (severe), shopping (moderate), exercise (moderate), sports (prevented), recreation (severe), driving (moderate), and dressing (moderate).  

On physical examination of the spine, posture and gait revealed no abnormalities of the spine during movement.  Posture was slightly forward and gait was slow.  The Veteran stood up slowing and his head was carried slightly forward.  There was symmetry in appearance and symmetry in rhythm or spinal motion.  

On range of motion testing of the lumbar spine, it was noted that the Veteran had forward flexion to 60 degrees (with pain beginning at 50 degrees), extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees (with pain beginning at 20 degrees), and right lateral rotation to 20 degrees (with pain beginning at 15 degrees).  There was no loss of motion on repetition with regard to any of these movements.  On sensory examination, there was no touch sensation over the sacrum with monofilament as well as the bottoms of the feet to the ankles.  Touch sensation was intact over the instep of the bilateral feet.  With regard to motor examination, tone and strength were equal and intact with regard to the bilateral lower extremities.  Deep tendon reflexes were absent at the ankles and there was no Babinski response.  Lasegue sign was negative and the Veteran indicated that there was no intervertebral disc syndrome.  

The diagnosis was lumbosacral strain pattern as well as osteoarthritis of the lumbar spine.  

Also of record are private treatment records dated through September 2009.  These records show similar findings and complaints pertaining to the Veteran's lumbar spine disorders as noted above.

With regard to the rating for the Veteran's lumbar spine disorder prior to December 19, 2007, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  Significantly, the only documented range of motion testing results for the lumbar spine-actually, the thoracolumbar spine-of record prior to December 19, 2007 is the May 2005 VA examination report which notes that thoracolumbar flexion was to 90 degrees with pain beginning at 70 degrees.  As the Veteran's thoracolumbar flexion was greater than 60 degrees prior to December 19, 2007, a higher rating for the thoracic spine is not warranted during this time period.  

However, the Board finds that a 20 percent rating for the lumbar spine is warranted beginning December 19, 2007.  Significantly, the December 2007 VA examination shows that the Veteran's lumbar forward flexion is limited to 60 degrees with pain beginning at 50 degrees.  As such, the Veteran met the criteria for a 20 percent rating for his chronic lumbar strain beginning December 19, 2007.  

With regard to the rating for the Veteran's lumbar spine from December 19, 2007 to September 18, 2009, the Board finds that a rating higher than 20 percent is not warranted.  As noted, under the General Rating, the next higher 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  Significantly, none of the medical evidence of record documents findings of ankylosis of the thoracolumbar spine.  Furthermore, none of the evidence of record documents findings of forward flexion of the thoracolumbar spine of 30 degrees or less.  The earliest evidence of forward flexion limited to 30 degrees of less is the September 2009 VA examination.

The Board has also considered the Veteran's functional impairment due to pain and other factors during the periods in question.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned ratings both from February 15, 2005 to December 18, 2007 and from December 19, 2007 to September 17, 2009.  Significantly, both the May 2005 and December 2007 VA examiners noted when pain began and made a distinction between the Veteran's flexion with and without pain.  While the May 2005 VA examiner noted that the Veteran's motion was further limited after repetition but makes no specific finding as to the degrees of motion lost, the December 2007 VA examination report shows that there was no further limitation of motion upon repetition.  As such, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in lumbar spine forward flexion limited to 60 degrees from February 15, 2005 to December 18, 2007 or 30 degrees from December 19, 2007 to September 17, 2009.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating prior to September 18, 2009 for the Veteran's lumbar spine disability.

As regards Note 1 of the General Rating Formula, as above, the Veteran is separately rated for disabilities of the peroneal nerve of the left and right lower extremities.  The Veteran has not appealed the issues, and they will not be addressed herein

Additionally, during both the May 2005 and December 2007 VA examinations, it was noted that the Veteran did not have intervertebral disc syndrome.  As such, a higher rating under the formula for rating intervertebral disc syndrome is not warranted.

III.  Extra-schedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Specifically, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disability of the spine which includes his limitation of motion and pain as well as the functional impairment resulting from such symptoms, either singularly or in combination, which includes, constant pain and trouble sitting or walking for extended periods of time.  See DeLuca, supra; Mitchell, supra.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's lumbar spine disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's assigned ratings contemplates his functional loss, to include limited range of motion, as a result of his lumbar spine disability prior to September 18, 2009.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected lumbar spine disability at issue is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

With regard to the possibility of a TDIU pursuant to Rice, the Board has remanded this issue for further development.

For all the foregoing reasons, there is no basis for any, or any additional, staged rating for the Veteran's lumbar spine disability, pursuant to Hart, and the claim for a rating higher than 10 percent prior to December 19, 2007 and higher than 20 percent prior to September 18, 2009 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for any disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating greater than 10 percent for chronic lumbar strain, prior to December 19, 2007, is denied.  

A disability rating of 20 percent, and no higher, for chronic lumbar strain, from December 19, 2007 to September 17, 2009, is granted.


REMAND

With regard to the issues of entitlement to a disability rating greater than 40 percent beginning September 18, 2009 for chronic lumbar strain and entitlement to a TDIU, although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide these remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With regard to the lumbar spine issue, the Veteran was last afforded a VA spine examination in September 2013.  Subsequently, in March 2014 correspondence, the Veteran wrote that, while VA indicated that the Veteran's back was getting better, there was no mention of his legs giving out during a stress test.  There was also no mention of the Veteran's legs giving out when he would bend forward, side to side, and backwards upon examination.  The Veteran concluded that he was "getting worse" and that this happens more often than before.  As such, the Board finds that a new VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected connected lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, the Board notes that the level of severity of the Veteran's lumbar spine disability appears to have changed significantly when comparing the September 2009 and July 2010 VA examinations to his most recent VA examination in September 2013.  As above, disabilities of the lumbar spine are rated primarily, based on range of motion.  The September 2009 VA examination report shows flexion of the thoracolumbar spine from 0 to 30 degrees (0 to 20 degrees after repetition).  The July 2010 VA examination report shows flexion of the thoracolumbar spine from 0 to 35 degrees.  However, most recently, the September 2013 VA examination report shows flexion of the thoracolumbar spine to be from 0 to 80 degrees (with and without pain).  Significantly, the September 2013 VA examiner wrote that the Veteran's back examination was "pretty normal" and that the Veteran had good range of motion except for extension.  

In view of the disparity of flexion findings for the lumbar spine since September 18, 2009, a retrospective opinion regarding the severity of the Veteran's lumbar spine disorder, from September 18, 2009, the date the Veteran was afforded a 40 percent disability rating for his back, would be helpful in resolving the remaining increased rating claim on appeal.  Specifically, the examiner should comment on the level of severity of the Veteran's lumbar spine disorder since September 18, 2009.

With regard to the TDIU issue, a TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include chronic lumbar strain (rated as 10 percent disabling beginning February 15, 2005 and rated as 40 percent disabling beginning September 18, 2009); peroneal nerve of the right lower extremity associated with chronic lumbar strain (rated as 20 percent disabling beginning September 9, 2013); peroneal nerve of the left lower extremity associated with chronic lumbar strain (rated as 20 percent disabling beginning September 9, 2013); tinnitus (rated as 10 percent disabling beginning September 1, 1999); fracture of the left great toe (rated as 10 percent disabling beginning February 15, 2005); coronary artery disease (rated as 10 percent disabling beginning May 19, 2005); and fracture of the 8th left rib (rated as noncompensably disabling).  A combined disability evaluation of 30 percent is in effect beginning February 15, 2005, a combined disability evaluation of 60 percent is in effect beginning September 18, 2009, and a combined disability evaluation of 70 percent is in effect beginning September 9, 2013.  Therefore, he did not meet the minimum schedular criteria for a TDIU prior to September 9, 2013 but does meet such criteria beginning September 9, 2013.  38 C.F.R. § 4.16(a).

During the February 2007 Board hearing the Veteran reported that he loses one month of work each year due to his back disorder, could not work as a mechanic anymore, and had to take a pay cut when he took a different job that would accommodate his disability better.  

A September 2013 VA joints examiner noted that the Veteran's service-connected left foot disorder and lumbar spine disorder impacted his ability to work.  Specifically, it was noted that the Veteran worked at O Reilly's Auto Parts.  He could not work on airplanes anymore although he had an A&P license.  He was also a flight engineer but he could not do that anymore.  He stepped down from a manager position because he could not perform the hours required of a manager.  He had to step down to a parts specialist. This change was due to back and foot problems.  He could not play softball anymore because of his feet, he also used to be an umpire but he could not do that anymore.  He sat down more often now because of his feet and back.  He watched what he lifted because of back pain and limitations but also because of his balance which was affected by his foot condition.   However, the September 2103 VA examiner also opined that the Veteran's low back and left disabilities did not render him unemployable.  Specifically, the examiner noted that the Veteran was currently working and may have limitations due to pain, but that this was likely due to normal aging process and active lifestyle.  With regard to the left foot, the examiner noted that the Veteran only had mild degenerative changes of his L foot.  He reported repeatedly that he was in good health and did not report complaints of his feet.  The examiner noted that the in-service accident was so many years ago it was not significant enough to render the Veteran unemployable.  His examination was basically normal other than the mild changes on X-ray.

A September 2013 VA heart examiner also noted that the Veteran's service-connected coronary artery disease impacted his ability to work.  Specifically, it was noted that the Veteran could not exert himself and had to learn his limitations.  He experienced chest pain but no shortness of breath.  He might be lifting something and experience chest pain.  

While the September 2013 VA joints examiner opined that the Veteran's individually service-connected lumbar spine and left foot disabilities did not render him unemployable, there is no medical opinion of record regarding whether the combined effect of the Veteran's service-connected disabilities renders him unemployable.  

Therefore, a supplemental medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  But see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time of the decision).

Also, potentially pertinent to the remanded claims, it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment through April 2013, but there are no treatment records dated after April 2013.  On remand, the AOJ should obtain any outstanding VA treatment records since April 2013.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected lumbar spine disability.  Thereafter, all identified records, to include VA records dated from April 2013 to the present, should be obtained. 

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected chronic lumbar strain, by appropriate medical professionals, at a VA medical facility. 

The contents of the entire electronic file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i. e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.  

The physician should also indicate whether there has been any change(s) in severity of the disability since September 18, 2009 (the effective date for the assignment of a 40 percent disability rating for the Veteran's chronic lumbar strain).  Specifically, the examiner should address the range of motion findings in the September 2009, July 2010, and September 2013 VA examination reports.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.
	
Additionally, the examiner should describe the functional effects of the Veteran's service-connected disabilities has on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment.  The examiner should also discuss the combined effects of the Veteran's service-connected disabilities (i.e., chronic lumbar strain; disorders of the bilateral peroneal nerves, tinnitus, left great toe, coronary artery disease, and left rib) have on the Veteran's activities of daily living, to include the mental and physical acts required for employment. 

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran, and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


